Citation Nr: 1045004	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with nephropathy.


REPRESENTATION

Appellant represented by:	Jeffrey T. McGuire, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from July 1967 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.; a transcript of 
that hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran contends that his service-connected DM with 
nephropathy is more severe than currently reflected in the 
assigned 20 percent disability rating.  He has submitted a 
January 2007 private medical letter from W. Thompson, M.D., 
stating  that the Veteran's diabetes requires insulin, restricted 
diet and regulation of activities since at least 2002.   In 
addition, a July 2009 VA medical record suggests that the 
Veteran's nonarteritic anterior ischemic optic neuropathy (NAION) 
may be related to the Veteran's service-connected diabetes 
mellitus.  

It is also noted that the NAION may be related to hypertension.  
Given the characterization of the issue on appeal, it is 
necessary that consideration be given to whether there are other 
compensable manifestations of the diabetes that should be rated 
separately.  In part an evaluation of the nephropathy should be 
undertaken.

The Board notes that the Veteran last underwent a VA diabetes 
mellitus examination in October 2005.  Therefore, to ensure that 
the record reflects the current severity of the Veteran's 
service-connected DM with nephropathy, a contemporaneous 
examination (s) is warranted, with findings responsive to all 
applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be considered 
contemporaneous").

Prior to arranging for the Veteran to undergo a VA examination, 
the RO should obtain and associate with the claims file any 
outstanding VA records. The claims file currently includes 
outpatient treatment records from the Salisbury VA medical center 
(MC), dated through May 2010.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO 
must obtain all outstanding pertinent medical records from the 
Salisbury VAMC, dated from May 2010 to the present.

To ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO should also 
specifically request that the Veteran provide authorization to 
enable VA to obtain treatment records from his private physician, 
W. Thompson, M.D.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Salisbury 
VAMC all outstanding, pertinent, medical 
records from May 2010 to the present. The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All records 
and/or responses received should be 
associated with the claims file. 

2.  The RO should send the Veteran and his 
attorney a letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal, that is not currently of 
record.  The RO should specifically request 
that the Veteran provide authorization for VA 
to obtain outstanding medical records from 
his private physician, W. Thompson, M.D.
 
3.  Thereafter, the RO should arrange for the 
Veteran to undergo a VA examination(s), by an 
appropriate examiner(s), to determine the 
current severity of his service-connected 
diabetes mellitus with nephropathy and other 
manifestations.  The entire claims file must 
be provided to the examiner, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
indicated tests should be accomplished and 
all clinical findings reported in detail.

The examiner should render findings 
responsive to the criteria for rating 
diabetes mellitus, to include whether the 
condition requires insulin, restricted diet, 
and/or regulation of activities (avoidance of 
strenuous occupational and recreational 
activities); the existence and frequency of 
any episodes of ketoacidosis or hypoglycemic 
reactions, and the number of yearly 
hospitalizations and/or monthly visits to a 
diabetic care provider such episodes require; 
and the extent and progression of any 
associated weight loss and/or strength.

The VA examiner is also requested to address 
whether the Veteran has additional 
compensable complications of his service-
connected diabetes, to include, but not 
limited to, nephropathy, hypertension, and/or 
an eye disability.  If needed, the RO should 
schedule the Veteran for specialized VA 
examinations to provide this medical 
determination.
The examiner(s) should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a higher rating 
for DM with nephropathy (to include whether 
separate compensable ratings should be 
assigned, in light of all pertinent evidence 
and legal authority, to include whether 
separately compensable complication of 
diabetes mellitus is warranted.  The RO's 
adjudication should include consideration of 
whether "staged rating," pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), 
is appropriate.  If the benefit sought on 
appeal remains denied, the RO must furnish to 
the Veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



